THE THIRTEENTH COURT OF APPEALS

                                   13-13-00197-CR


                                TERRANCE CAESAR
                                       v.
                               THE STATE OF TEXAS


                                  On Appeal from the
                     403rd District Court of Travis County, Texas
                         Trial Cause No. D-1-DC-12-301418


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified.

The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

June 12, 2014